Exhibit 99.1 HESS MIDSTREAM PARTNERSLP HESS MIDSTREAM PARTNERSLP REPORTS ESTIMATED RESULTS FOR THE SECONDQUARTER OF 2017 SecondQuarter Highlights: • Completed upsized initial public offering (“IPO”) of 16,997,000 common units at a price of $23.00per unit, generating proceeds of $365.5million after deducting the underwriters’ discounts and structuring fees. • Net income was $68.1million. Net cash provided by operating activities was $102.2million. • Adjusted EBITDA1 was $97.1million, of which $18.6million was attributable to Hess Midstream PartnersLP. • DCF1 of Hess Midstream PartnersLP was $18.4million, of which $16.8 million was for the post‑IPO period, resulting in 1.1x DCF1 coverage of distributions for the period. • Announced initial quarterly distribution of $0.2703per unit consistent with the minimum quarterly distribution of $0.3000 per unit prorated for the period beginning April10, 2017. • Increased revenues driven by higher throughput across all segments and higher minimum volume commitments (“MVCs”) compared with the prior-year quarter. • Continued execution of growth infrastructure projects with ramp-up and optimization of the Hawkeye Gas Facility and progression of the southern crude oil export route at Johnson’s Corner. • Revolver remains undrawn with capacity of $300million available to fund future growth.
